Simmons Bedding Company Confirms the Effectiveness of Its Bondholder Forbearance Agreement Through March 31, 2009 ATLANTA, February 10, 2009 – As previously disclosed on February 5, 2009, the ad hoc committee of holders of Simmons Bedding Company's $200 million 7.785% senior subordinated notes (the “Notes”) has approved a forbearance agreement with the Company, pursuant to which the members of that committee have agreed to refrain from enforcing their respective rights and remedies under the Notes and the related indenture for the duration of the forbearance period, which runs through March 31, 2009.The Company and the committee have agreed not to seek approval from any additional Note holders but instead to make the agreement effective immediately. The committee has the obligation under the forbearance agreement to take any actions that are necessary to prevent an acceleration of the Notes during the forbearance period. Moreover, because the committee's holdings represent more than a majority of the Notes, the committee has the power under the indenture to rescind any acceleration of the Notes by either the trustee or the minority holders of the Notes, allowing the forbearance period to run through March 31, 2009 and providing time for the Company to pursue an organized financial restructuring. "Our restructuring is progressing as planned and we look forward to its completion,” said Stephen G. Fendrich, Simmons Bedding's President and Chief Operating Officer.“We thank the ad hoc committee of the Notes for their support." About Simmons Bedding Company Atlanta-based Simmons Bedding Company is one of the world's largest mattress manufacturers, manufacturing and marketing a broad range of products including Beautyrest®, Beautyrest Black®, Beautyrest Studio™, BeautySleep®,ComforPedic by Simmons™, Natural Care®, Beautyrest Beginnings™ and Deep Sleep®. Simmons Bedding operates 19 conventional bedding manufacturing facilities and two juvenile bedding manufacturing facilities across the United States, Canada and Puerto Rico. Simmons Bedding also serves as a key supplier of beds to many of the world’s leading hotel groups and resort properties. Simmons Bedding is committed to developing superior mattresses and promoting a higher quality sleep for consumers around the world. For more information, visit the Company's website at www.simmons.com. This news release includes forward-looking statements that reflect Simmons Company and its subsidiaries’ (collectively referred to as “Simmons”) current views about future events and financial performance. Words such as “estimates,” “expects,” “anticipates,” “projects,” “plans,” “intends,” “believes,” “forecasts” and variations of such words or similar expressions that predict or indicate future events, results or trends, or that do not relate to historical matters, identify forward-looking statements. The forward-looking statements in this report speak only as of the date of this report. These forward-looking statements are expressed in good faith and Simmons believes there is a reasonable basis for them. However, there can be no assurance that the events, results or trends identified in these forward-looking statements will occur or be achieved.
